In a proceeding pursuant to CPLR article 78 to prohibit the respondent Town Justices from making or entering any order or entertaining any further proceedings in the prosecution or trial of petitioners with regard to certain criminal charges pending against them, petitioners appeal from a judgment of the Supreme Court, Suffolk County, entered May 28, 1975, which, upon the motion of the respondent Justices, dismissed the proceeding. Judgment affirmed, without costs. In our opinion the extraordinary remedy of prohibition does not lie since alternative relief is available. Petitioners could move to have their cases transferred to a superior court in accordance with CPL 170.25; the District Attorney has stated that he would consent to such an application. We do not reach the constitutional question whether the prosecution of a criminal misdemeanor before a nonlawyer judge violates due process. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.